DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims Filing Date
December 2, 2021
Amended
1, 3
Under Examination
1-4


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 3 lines 17-18 “compressing the stranded wire to reduce a diameter…” and line 19 “continuous annealing or batch annealing the twisted drawn stranded wire”.
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
Susai
The applicant argues that Susai discloses impurities are inevitable ([0037]), fails to assert that any one or all impurities are inevitable, and discloses the total amount of Ti and V is less than 0.025 mass%, such that Susai fails to clearly disclose how much Ti, if any at all, would be present in the inevitable impurities (Remarks pg. 9 para. 3).
The examiner respectfully disagrees. The claim allows for the presence of Ti in excess of the claimed predetermined range due to the presence of a separate amount of Ti. Therefore, the claimed Ti amount includes a total amount of Ti of more than 0.001 to less than 0.005 mass%. In an Al alloy with Ti, a predetermined amount and a separate amount cannot be distinguished. Absent evidence to the 
Susai teaches the total amount of Ti and V of 0.025 mass% or less as an inevitable impurity ([0037]). An inevitable impurity is sure to happen (i.e. the definition of inevitable, see Merriam Webster), such that some amounts of Ti and V at a total of 0.025 mass% or less are present in Susai. This amount overlaps with the claimed amount of predetermined Ti in the Al alloy of 0.001 to less than 0.005 mass% and an amount of Ti separate from the predetermined amount. 
Susai in view of Anderson
	The applicant argues that Anderson does not establish universal limits on the amount of Ti as a given impurity (Remarks para. spanning pgs. 9-10).
	The examiner respectfully disagrees. While Susai teaches a total of Ti and V of 0.025 mass% or less as inevitable impurity (Susai [0037]), Anderson teaches limiting Ti and V in an Al alloy to less than 0.01% individually with a total that should not exceed 0.02% (Anderson 1:15-17, 3:11-14). The amounts of Anderson fall within the teachings of Susai. Further, both Susai and Anderson are in the same field of endeavor of Al alloys that include Fe, Cu, Mg, and Si (Susai [0033]-[0037]; Anderson claim 1) such that they are analogous art. MPEP 2141.01(a)(I).
Takagi in view of Kobayashi
	The applicant argues Takagi discloses Ti of 0.01 to 0.05% and Kobayashi discloses 0.005% or more Ti (Remarks para. spanning pgs. 8-9).
	The examiner respectfully disagrees. Takagi teaches a preferred content of Ti where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). While this preferred teaching suggests not going above 0.05% Ti, it does not distinguish a product with 0.01% or more Ti from one with less than 0.01% Ti. Kobayashi teaches 0.08% or less Ti refines the crystal structure in an Al alloy ([0043]), which overlaps with the claimed amount of Ti. The claim allows for the presence of Ti in 
Takagi in view of Sekiya
	The applicant argues Takagi discloses Ti of 0.01 to 0.05% (Remarks pg. 9 para. 2).
The examiner respectfully disagrees. Takagi teaches a preferred content of Ti where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). While this preferred teaching suggests not going above 0.05% Ti, it does not distinguish a product with 0.01% or more Ti from one with less than 0.01% Ti.
	The applicant argues Sekiya teaches Ti may or may not be present in an amount of 0 to 0.100% [0012], but since Ti may not be present, the possibility of the presence of Ti is insufficient to support a rejection (Remarks pg. 10 para. 2).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). The rejection relies on the teaching in Sekiya of 0.001 to 0.100 mass% Ti (i.e. Ti is present) to refine the structure of the ingot during dissolution casting, where below this range the effect is not sufficiently achieved and above this range conductivity tends to decrease (Sekiya [0022]). This amount overlaps with the claimed amount of Ti such that a prima facie case of obviousness exists. MPEP 2144.05(I). The argued amount of Ti of 0.000 to 0.100 mass% (Sekiya [0012]) also overlaps with the claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Sekiya teaches a preferable amount of Ti of greater than 0.005% ([0022]) (Remarks pg. 10 para. 2).
	The examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MEPP 2123(II). Sekiya teaches 0.001 to 0.100 mass% Ti ([0022]), which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). The claim allows for the presence of Ti in excess of the claimed predetermined range due to the presence of a separate amount of Ti, which results in a total amount of Ti of more than the range of 0.001 to less than 0.005 mass%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923).
Regarding claim 1, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.
Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and inevitable impurities including a separate amount of Ti. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Merriam Webster defines “inevitable” as certain to happen such that some amount of Ti is necessarily present in the Al of Susai in combination with V at an amount of 0.025 mass% or less. This teaching overlaps with the claimed range. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being both predetermined because the upper limit on how much Ti is permissible in the invention of Susai has been established or decided in advance and added separate as an inevitable impurity. The composition of the prior art (i.e. the amount of Ti; Susai [0037]) is substantially similar to that claimed. It appears that the function of the added predetermined amount of Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Element
Claim 1
(mass %)
Susai [0020], [0032]-[0037]
(mass %)
Ti
0.001 to less than 0.005
Ti+V: 0.025 or less
Fe
0.4 to 0.9
0.1 to 10
Zr
0.005 to 0.008
Up to about 0.1
Si
0 to 0.02
0.10 or less
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45
Cu+Mg: 0.3 to 0.8
0.05 to 0.5
0.05 to 0.4
Al
Balance
Balance
Impurities
Inevitable
Inevitable


Regarding claim 2, Susai teaches a composition ([0020] and [0032]-[0037]) and manufacturing method ([0040], [0045], [0046]) that read on that instantly claimed to form an aluminum conducting wire excellent in workability at wire drawing ([0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923) in view of Kobayashi (US 2013/0264115).
Regarding claim 3, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.
Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and inevitable impurities including a separate amount of Ti. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Merriam Webster defines “inevitable” as certain to happen such that some amount of Ti is necessarily present in the Al of Susai in combination with V at an amount of 0.025 mass% or less, which overlaps with the claimed range. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being both predetermined because the upper limit on how much Ti is permissible in the invention of Susai has been established or decided in advance and added separately as an inevitable impurity. The composition of the prior art (i.e. the amount of Ti; Susai [0037]) is substantially similar to that claimed. It appears that the function of the added predetermined amount of Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Susai is silent to the steps of forming the stranded wire by twisting, compressing, and annealing.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Susai twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Susai teaches a composition ([0020] and [0032]-[0037]) and manufacturing method ([0040] and [0045]-[0047]) that read on that instantly claimed that form an aluminum conducting wire excellent in workability at wire drawing ([0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923) in view of Anderson (US 2,826,518).
In the event it is determined that the teachings of Susai regarding Ti do not read on that claimed, then the below rejection in view of Anderson is applied.
Regarding claim 1, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.
Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]), but is silent to the individual amounts of Ti and V as impurities.
Anderson teaches an Al alloy (1:15-17) with Ti and V as impurities present in a very small amount of less than  0.01% each and a total that should not exceed 0.02% (3:11-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Susai for each of the Ti and V to be limited to less than 0.01% because this is a known limit for Ti and V as impurities in an Al alloy (Anderson 1:15-17, 3:11-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Merriam Webster defines “inevitable” as certain to happen. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being both predetermined because the upper limit on how much Ti is permissible in the invention of Susai in view of Anderson has been established or decided in advance and added separately as an inevitable impurity because it allows for more than the added predetermined range of 0.001 to less than 0.005 mass% Ti. The composition of the prior art (i.e. the amount of Ti; Susai [0037]; Anderson 3:11-14) is substantially similar to that claimed. It appears that the function of the Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Element
Claim 1
(mass %)
Susai [0020], [0032]-[0037]
(mass %)
Ti
0.001 to less than 0.005
Ti+V: 0.025 or less
Fe
0.4 to 0.9
0.1 to 10
Zr
0.005 to 0.008
Up to about 0.1
Si
0 to 0.02
0.10 or less
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45
Cu+Mg: 0.3 to 0.8
0.05 to 0.5
0.05 to 0.4
Al
Balance
Balance
Impurities
Inevitable
Inevitable


Regarding claim 2, Susai in view of Anderson teaches a composition (Susai [0020] and [0032]-[0037]; Anderson 3:11-14) and manufacturing method (Susai [0040], [0045], [0046]) that read on that instantly claimed to form an aluminum conducting wire excellent in workability at wire drawing (Susai [0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923) in view of Anderson (US 2,826,518) and Kobayashi (US 2013/0264115).
In the event it is determined that the teachings of Susai regarding Ti do not read on that claimed, then the below rejection in view of Anderson is applied.
Regarding claim 3, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.
Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]), but is silent to the individual amounts of Ti and V as impurities.
Anderson teaches an Al alloy (1:15-17) with Ti and V as impurities present in a very small amount of less than  0.01% each and a total that should not exceed 0.02% (3:11-14).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Susai for each of the Ti and V to be limited to less than 0.01% because this is a known limit for Ti and V as impurities in an Al alloy (Anderson 1:15-17, 3:11-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Merriam Webster defines “inevitable” as certain to happen. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being predetermined because the upper limit on how much Ti is permissible in the invention of Susai in view of Anderson has been established or decided in advance and added separately as an inevitable impurity because it allows for more than the added predetermined range of 0.001 to less than 0.005 mass% Ti. The composition of the prior art (i.e. the amount of Ti; Susai [0037]; Anderson 3:11-14) is substantially similar to that claimed. It appears that the function of the Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Susai is silent to the steps of forming the stranded wire by twisting, compressing, and annealing.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Susai twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Susai in view of Anderson teaches a composition (Susai [0020] and [0032]-[0037]; Anderson 3:11-14) and manufacturing method (Susai [0040] and [0045]-[0047]) that read on that instantly claimed that form an aluminum conducting wire excellent in workability at wire drawing (Susai [0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation).
Regarding claim 1, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1

(mass %)
Takagi [0010] and [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. The claim recites a predetermined amount of Ti of 0.001 to less than 0.005 mass% and Ti as an inevitable impurity in a separate amount. Therefore, the claim allows for Ti in an amount of more than the range of 0.001 to less than 0.005 mass%, which overlaps with the Ti teachings of Takagi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The amount and effect of adding a predetermined amount of Ti to the Al alloy as taught by Takagi is substantially similar to that of the instant invention, where Takagi and the instant specification recite Ti miniaturizes crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi.
Regarding claim 2, Takagi teaches a composition (Takagi [0010] and [0016]-[0020]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind ([0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation) in view of Kobayashi (US 2013/0264115).
Regarding claim 3, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1
(mass %)
Takagi [0010], [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. The claim recites a predetermined amount of Ti of 0.001 to less than 0.005 mass% and Ti as an inevitable impurity in a separate amount. Therefore, the claim allows for Ti in an amount of more than the range of 0.001 to less than 0.005 mass%, which overlaps with the Ti teachings of Takagi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The amount and effect of adding a predetermined amount of Ti to the Al alloy as taught by Takagi is substantially similar to that of the instant invention, where Takagi and the instant specification recite Ti miniaturizes crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi.
Takagi is silent to the steps of twisting, compressing, and annealing a stranded wire.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Takagi twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Takagi teaches a composition (Takagi [0010] and [0016]-[0020]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (Takagi abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind (Takagi [0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation) in view of Kobayashi (US 2013/0264115).
In the event it is determined that the teaching with respect to Ti in Takagi does not read on the claims, then the below rejection of Takagi in view of Kobayashi is applied.
Regarding claim 1, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1

(mass %)
Takagi [0010] and [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Kobayashi teaches adding 0.08% or less Ti to an Al alloy wire for a structural refinement effect, which results in a wire with a higher elongation ([0024], [0025], claim 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add 0.08% or less Ti because it refines the crystal structure in the Al alloy ([0043]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and a separate amount of Ti as an inevitable impurity, which allows for the presence of a total amount of Ti of more than the range of 0.001 to less than 0.005 mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). In support of this obviousness, Kobayashi teaches Ti refines the crystal structure in the Al alloy (Kobayashi [0043]). Similarly, applicant’s specification recites that Ti miniaturizes crystal grains of the aluminum alloy (applicant’s specification [0016]). Ti in both Kobayashi and applicant’s specification have the same effect, which is also the same effect desired by the addition of Ti in Takagi (Takagi [0020]).
The amount and effect of adding Ti to the Al alloy as taught by Takagi in view of Kobayashi is substantially similar to that of the instant invention, where Takagi, Kobayashi, and the instant specification recite an overlapping or close amount of Ti to miniaturize crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Kobayashi [0024], [0025], [0043]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi in view of Kobayashi.
Regarding claim 2, Takagi in view of Kobayashi teaches a composition (Takagi [0010] and [0016]-[0020]; Kobayashi [0024], [0025], and [0043]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind ([0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Regarding claim 3, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1
(mass %)
Takagi [0010], [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Kobayashi teaches adding 0.08% or less Ti to an Al alloy wire for a structural refinement effect, which results in a wire with a higher elongation ([0024], [0025], claim 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add 0.08% or less Ti because it refines the crystal structure in the Al alloy ([0043]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and a separate amount of Ti as an inevitable impurity, which allows for the presence of a total amount of Ti of more than the range of 0.001 to less than 0.005 mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). In support of this obviousness, Kobayashi teaches Ti refines the crystal structure in the Al alloy (Kobayashi [0043]). Similarly, applicant’s specification recites that Ti miniaturizes crystal grains of the aluminum alloy (applicant’s specification [0016]). Ti in both Kobayashi and applicant’s specification have the same effect, which is also the same effect desired by the addition of Ti in Takagi (Takagi [0020]).
The amount and effect of adding Ti to the Al alloy as taught by Takagi in view of Kobayashi is substantially similar to that of the instant invention, where Takagi, Kobayashi, and the instant specification recite an overlapping amount of Ti to miniaturize crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Kobayashi [0024], [0025], [0043]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi in view of Kobayashi.
Takagi is silent to the steps of twisting, compressing, and annealing a stranded wire.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Takagi twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Takagi in view of Kobayashi teaches a composition (Takagi [0010] and [0016]-[0020]; Kobayashi [0024], [0025], and [0043]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind ([0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation) in view of Sekiya (WO2014/155817 with citations from continuation US 2015/0279499).
In the event it is determined that the teaching with respect to Ti in Takagi does not read on the claims, then the below rejection of Takagi in view of Sekiya is applied.
Regarding claim 1, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1
(mass %)
Takagi [0010],  [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Sekiya teaches an Al alloy wire rod ([0003]) with 0.001 to 0.100 mass% Ti to refine the structure, where a coarse structure may cause the ingot to crack during casting or a wire break may occur during a wire rod processing step ([0022]) (i.e. the refined structure that results from the addition of Ti increases a disconnection rate during the process of manufacturing the aluminum alloy strand). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add a lower limit of Ti of 0.001% because this minimum amount of Ti refines the structure (Sekiya [0022]), the same effect desired by the addition of Ti in Takagi ([0020]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and a separate amount of Ti as an inevitable impurity, which allows for the presence of a total amount of Ti of more than the range of 0.001 to less than 0.005 mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding claim 2, Takagi in view of Sekiya teaches a composition (Takagi [0010] and [0016]-[0020]; Sekiya [0022]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (Takagi abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind (Takagi [0034]) and the grain refinement effect of Ti prevents a coarse structure that may cause the ingot to crack during casting or have a wire break during processes (Sekiya [0022]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation) in view of Sekiya (WO2014/155817 with citations from continuation US 2015/0279499) and Kobayashi (US 2013/0264115).
In the event it is determined that the teaching with respect to Ti in Takagi does not read on the claims, then the below rejection of Takagi in view of Sekiya is applied.
Regarding claim 3, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1
(mass %)
Takagi [0010], [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.005
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Sekiya teaches an Al alloy wire rod ([0003]) with 0.001 to 0.100 mass% Ti to refine the structure, where a coarse structure may cause the ingot to crack during casting or a wire break may occur during a wire rod processing step ([0022]) (i.e. the refined structure that results from the addition of Ti increases a disconnection rate during the process of manufacturing the aluminum alloy strand). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add a lower limit of Ti of 0.001% because this minimum amount of Ti refines the structure (Sekiya [0022]), the same effect desired by the addition of Ti in Takagi ([0020]). This overlaps with the claimed range for Ti of a predetermined amount of not less than 0.001 and less than 0.005 mass% and a separate amount of Ti as an inevitable impurity, which allows for the presence of a total amount of Ti of more than the range of 0.001 to less than 0.005 mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Takagi is silent to the steps of twisting, compressing, and annealing a stranded wire.
Sekiya teaches bundling and stranding a plurality of Al alloy wires after second wire drawing (i.e. [6], drawing the wire rod to a desired final diameter) and before final heat treatments (i.e. [7], [8], annealing the twisted drawn stranded wire) ([0035], [0052], [0053], [0057], [0058]).
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Takagi twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Takagi in view of Sekiya and Kobayashi teaches a composition (Takagi [0010] and [0016]-[0020]; Sekiya [0022]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (Takagi abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind (Takagi [0034]) and the grain refinement effect of Ti prevents a coarse structure that may cause the ingot to crack during casting or have a wire break during processes (Sekiya [0022]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735